          Case 1:20-cv-08970-AJN Document 9 Filed 01/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                1/19/21
SOUTHERN DISTRICT OF NEW YORK


  Angeles,

                         Plaintiff,
                                                                                 20-cv-08970 (AJN)
                 –v–
                                                                                      ORDER
  Sogno Toscano Tuscan Dream, Inc..,

                         Defendant.



ALISON J. NATHAN, District Judge:

       On October 28, 2020, electronic summons was executed as to Defendant. Dkt. No. 6.

Defendant’s response to the Complaint was due November 20, 2020. Id. Defendant has not

responded. If Plaintiff intends to file a motion for default judgment, it shall do so by February 1,

2021. The conference scheduled for January 22, 2021 is hereby adjourned sine die.



       SO ORDERED.

 Dated: January 19, 2021
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
